Citation Nr: 0407413	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  00-02 024	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 1, 1998, 
for the payment of reinstated dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

REMAND

The veteran entered onto active duty in July 1967, and died 
in service in September 1968.  The appellant is his former 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted the appellant's claim for 
reinstatement of DIC benefits, and determined that she was 
entitled to payment of such benefits beginning November 1, 
1998.

In a decision dated March 6, 2001, the Board denied the 
appellant's claim for an earlier effective date for the 
payment of reinstated DIC benefits.  Thereafter, the 
appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2003, the 
veteran's attorney and the VA's General Counsel filed a joint 
motion to vacate the Board's March 2001 decision, and remand 
the case for further action consistent with the joint motion.  
In September 2003, the Court granted the motion and remanded 
the case to the Board for re-adjudication.  

The Board wrote to the appellant in November 2003 and advised 
her that she had 90 days to submit additional evidence or 
argument in regard to her appeal.  The appellant did not 
respond to the letter.  Her representative submitted 
additional argument on her behalf in March 2004.

The parties argued in the joint motion that the appellant had 
not been provided the required notice and assistance as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The proper notice and assistance must be provided 
upon remand in order to comply with the Court order.

In addition, the parties agreed that the Board had not 
provided enough information to inform the appellant of the 
basis for its decision that a divorce proceeding had not been 
commenced prior to November 1, 1990.  It was noted that, on 
two occasions, the appellant's representative had asked for a 
legal opinion to determine the relationship between the 
appellant's 1988 filing for divorce and the grant of a 
divorce in 1995.  The parties indicated that the Board 
appeared to have relied on its own legal research.

The joint motion also noted that VA had not advised the 
appellant that she could submit a legal opinion of her own, 
with references to supporting law and cases.  (Joint Motion 
at p. 5).  The appellant is now so informed.  She is free to 
submit a legal opinion in support of her case; indeed, she is 
encouraged to do so.  This will allow for an expeditious 
handling of her appeal.  It does not appear that any such 
opinion or brief was filed in support of her appeal to the 
Court, or in response to the Board's November 2003 
solicitation.  It is unfortunate that the appellant and her 
representative were not aware that they could file such a 
brief.  By this remand, the Board intends to correct any 
misperception that the claimant was not free to file a brief 
addressing the application of law to the facts of the case.

The Board notes that the evidence of record regarding the 
appellant's divorce is somewhat limited.  In order to conduct 
a proper review of her case a complete copy of the probate 
and family court file is required to properly evaluate her 
arguments and decide whether her contention of continually 
prosecuting her divorce since 1988 is valid, and to allow for 
VA to arrive at a more informed legal determination on this 
question.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The appellant should be specifically 
told of the information or evidence 
she should submit, if any, and of 
the information or evidence that VA 
will obtain with respect to her 
claim for the issue on appeal.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  The appellant should be 
requested to provide a complete copy 
of the court filings associated with 
her divorce.  If she is unable to do 
this, then a request must be made to 
the Commonwealth of Massachusetts, 
The Trial Court, The Probate and 
Family Court Department, Middlesex 
Division, Copy Department, 208 
Cambridge Street, P. O. Box 410480, 
East Cambridge, MA 02141-0006, to 
obtain a complete copy of all 
filings in any divorce proceeding 
initiated in 1988 or thereafter.  

3.  As part of the VCAA notice, the 
appellant should also be instructed 
that she should file a legal opinion 
on the question of whether the grant 
of the appellant's divorce in 1995 
is considered to represent a 
continuation of the original 
petition that was initiated in 1988 
and dismissed by the probate and 
family court under a rule of 
procedure in 1990.  (The ultimate 
question to answer is whether or not 
the filing in 1988 constituted a 
proceeding that was begun before 
October 31, 1990, and continued 
through to the ultimate grant of the 
divorce 1995.)  She is also free to 
submit a legal opinion on any other 
issue she deems important to her 
appeal.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the RO determines that 
legal advice on the question of 
continuation of the 1988 proceeding 
is required, VA regional counsel 
should be consulted.  Any opinion 
provided by regional counsel should 
be incorporated in the claims file.  
A copy should be given to the 
appellant.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to the Massachusetts Domestic 
Relations Procedure Rules, the 
Massachusetts Probate and Family 
Court Rules, and the Massachusetts 
Rules of Civil Procedure as they 
pertain to dismissals of complaints, 
such as the complaint for divorce 
filed in 1988 by the appellant.

No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument, including a legal brief, on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

